SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1312
KA 10-01636
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHRISTOPHER J. CARMODY, DEFENDANT-APPELLANT.


O’CONNOR & KRUMAN, P.C., CORTLAND (A.L. BETH O’CONNOR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered June 10, 2010. The judgment convicted defendant,
upon his plea of guilty, of rape in the third degree and criminal
sexual act in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of rape in the third degree (Penal Law §
130.25 [2]) and criminal sexual act in the third degree (§ 130.40
[2]). To the extent that defendant’s contention that he was denied
effective assistance of counsel survives his guilty plea (see People v
Bethune, 21 AD3d 1316, lv denied 6 NY3d 752), that contention lacks
merit (see generally People v Ford, 86 NY2d 397, 404). Defendant
received “an advantageous plea and nothing in the record casts doubt
on the apparent effectiveness of counsel” (id.). The sentence is not
unduly harsh or severe.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court